DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 11-12, and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steube (US 2012/0277679).

    PNG
    media_image1.png
    474
    1144
    media_image1.png
    Greyscale

Regarding claim 1, Steube discloses a catheter assembly (“safety intravenous (IV) catheter assembly 10” of Fig. 1) comprising: a catheter (“catheter tube 16” of Fig. 1); a needle (“needle 22” of Fig. 1) having a distal tip (“needle tip 22a” of Fig. 1) and disposed within the catheter (16, see Fig. 1A illustrating how the distal tip is disposed within the catheter); a catheter hub (“catheter hub 14” of Fig. 1) connected to the catheter (16) having the needle (22) passing therethrough (see Fig. 1A illustrating how the hub is connected to the catheter and has the needle pass through “cavity 38” of the catheter hub); and a housing (“needle hub 20” and “needle guard 26” of Fig. 1-1A) attachable to the catheter hub (14, see Fig. 1A illustrating the housing attached to the catheter hub), wherein an external surface of the catheter hub (14) and an internal surface of the housing (20/26) each include at least one of a channel member (“recess 70” and “channel 72” of Fig. 1-1A, see Fig. 1-1A illustrating how the channel member is provided on the external surface of the catheter hub) and a raised portion (“radially extending protrusion 68” of Fig. 1-1A, see Fig. 1 illustrating how the raised portion is positioned on an internal surface of “arm 66”) that interfit engage to restrict motion between the catheter hub (14) and the housing (20/26, see Fig. 1A and see [0030], lines 19-32 illustrating how “protrusion 68” slides through “channel 72” in order to engage “recess 70” and restrict motion between the catheter hub and the housing); and the channel member (70/72) includes a first channel (“channel 72” of Fig. 1-1A, see 
Regarding claim 2, Steube discloses the catheter assembly of claim 1 and further discloses wherein the internal surface of the housing (20/26) includes the raised portion (68, see Fig. 1 illustrating how the raised portion is positioned on an internal surface of “arm 66” of the housing).
Regarding claim 3, Steube discloses the catheter assembly of claim 1 and further discloses wherein a distal end (see Fig. 1 illustrating how the distal end of the raised portion is corresponds to the end of the raised portion which is adjacent to the free end of “engagement arm 66”) of the raised portion (68) includes a chamfer (see Fig. 1 illustrating how the distal end of the raised portion comprises a chamfer such that the raised portion comprises a triangular-shaped cross-section).
Regarding claim 4, Steube discloses the catheter assembly of claim 1 and further discloses wherein the raised portion (68) has a thickness, a length and a depth (see Fig. 1 illustrating how the raised portion corresponds to a three-dimensional structure and, therefore, comprises a thickness, a length and a depth).
Regarding claim 5, Steube discloses the catheter assembly of claim 1 and further discloses wherein a distal end of the housing (20/26) includes a support portion (“locator arm 71” of Fig. 1) disposed at a substantially opposing side surface of the raised portion (68, see Fig. 1 illustrating how the 
Regarding claim 6, Steube discloses the catheter assembly of claim 5 and further discloses wherein the support portion (71) and the raised portion (68) limit movement of the catheter hub (14) and the housing (20/26) in at least one axis of freedom (see Examiner’s annotated Fig. 1A above illustrating how the catheter hub is prevented from moving vertically due to the presence of the support portion from above and the engagement of the raised portion into “recess 70” from below). 
Regarding claim 11, Steube discloses the catheter assembly of claim 1 and further discloses wherein the channel member (70/72) has a width, a length and a depth (see Fig. 1-1A illustrating how the channel member corresponds to a three-dimensional structure and, therefore, comprises a width, a length and a depth).
Regarding claim 12, Steube discloses the catheter assembly of claim 1 and further discloses wherein the first channel (72) and the second channel (70) are longitudinally aligned (see Fig. 1A above illustrating how the first channel and the second channel are longitudinally aligned with one another) and each have a width, a length and a depth (see Fig. 1-1A illustrating how both the first channel and the second channel correspond to three-dimensional structures and, therefore, comprise a width, a length, and a depth). 
Regarding claim 14, Steube discloses the catheter assembly of claim 1 and further discloses wherein the first channel (72) and the second channel (70) limit movement of the catheter hub (14) and the housing (20/26) in at least one axis of freedom (see Fig. 1-1A illustrating how the first channel and the second channel prevent rotation of the catheter hub relative to the housing due to engagement of “engagement arm 66” within the first channel and the second channel).
Regarding claim 15, Steube discloses the catheter assembly of claim 1 and further discloses wherein the catheter hub (14) includes luer threads (“luer connector 50” of Fig. 1) and a collar 
Regarding claim 16, Steube discloses the catheter assembly of claim 15 and further discloses wherein the channel member (70/72) extends through a portion of the collar (48) and a portion of the luer threads (50, see Fig. 1 illustrating how “channel 72” of the channel member extends through a portion of the collar and a portion of the luer threads).
Regarding claim 17, Steube discloses the catheter assembly of claim 1 and further discloses wherein the housing (20/26) comprises a needle protection member (“needle guard 26” of Fig. 1) that encloses the distal tip (22a) of the needle (22, see Fig. 4-4A illustrating how the distal tip of the needle may be enclosed by the needle protection member).
Regarding claim 18, Steube discloses the catheter assembly of claim 1 and further discloses wherein the housing (20/26) comprises a needle hub (“needle hub 20” of Fig. 1A).
Regarding claim 19, Steube discloses the catheter assembly of claim 1 and further discloses wherein the housing (20/26) comprises a grip (“needle hub 20” of Fig. 1A, see Fig. 1A illustrating how “needle hub 20” may be gripped by a user and, therefore, corresponds to a grip). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Steube (US 2012/0277679) in view of Masters et al. (US 4,941,881).
Regarding claim 7, Steube discloses the catheter assembly of claim 1 and further discloses wherein a proximal end (see Fig. 1 and note how proximal end of the catheter hub corresponds to the portion of the catheter hub which is adjacent to “structure 48”) of the external surface of the catheter hub (14) includes the channel member (70/72, see Fig. 1-1A illustrating how the proximal end of the external surface of the catheter hub includes the channel member). Steube does not, however, disclose wherein the channel member narrows in width in a distal direction.
In the same field of endeavor, Masters et al. teaches a catheter assembly (“IV Infusion set” of Fig. 1-4) comprising: a needle (“needle 24” of Fig. 1); a housing (“sheath 28” of Fig. 1-4), wherein the needle (24) comprises a raised portion (“wings 26” of Fig. 1-2) and the housing (28) comprises a channel member (“slot 36” of Fig. 2); and the channel member (36) and the raised portion (28) engage to restrict motion between the needle (24) and the housing (28, see Fig. 1-2 illustrating how the needle is prevented from rotating relative to the housing while “wings 26” pass through “slot 36”). Masters et al. further teaches the channel member (36) comprising a chamfer on each side of the channel member (36, see Fig. 2 and Col. 3, lines 9-16 indicating how, “the mouth 40 of the slot 36 at the forward end widens into a "V" to facilitate the passage of the wings into the slot”) at the mouth (“mouth 40” of Fig. 2) of the channel member (32), such that the channel member (32) narrows in width from the mouth (40) toward the opposite end (“edges 44” of Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter assembly of Steube such that the first channel comprises the chamfer taught by Masters et al. at each side of the first channel at the mouth of the first channel. One of ordinary skill in the art would be motivated to make such a modification because it is advantageous in facilitating the passage of raised portions into the channel from the mouth of the 
Regarding claim 9, Steube discloses the catheter assembly of claim 1. Steube does not, however, disclose wherein the first channel includes a chamfer to aid in engaging the raised portion. 
In the same field of endeavor, Masters et al. teaches a catheter assembly (“IV Infusion set” of Fig. 1-4) comprising: a needle (“needle 24” of Fig. 1); a housing (“sheath 28” of Fig. 1-4), wherein the needle (24) comprises a raised portion (“wings 26” of Fig. 1-2) and the housing (28) comprises a channel member (“slot 36” of Fig. 2); and the channel member (36) and the raised portion (28) engage to restrict motion between the needle (24) and the housing (28, see Fig. 1-2 illustrating how the needle is prevented from rotating relative to the housing while “wings 26” pass through “slot 36”). Masters et al. further teaches the channel member (36) comprising a chamfer on each side of the channel member (36, see Fig. 2 and Col. 3, lines 9-16 indicating how, “the mouth 40 of the slot 36 at the forward end widens into a "V" to facilitate the passage of the wings into the slot”) at the mouth (“mouth 40” of Fig. 2) of the channel member (32) to aid in engaging the raised portion (26, see Col. 3, lines 9-16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter assembly of Steube such that the first channel comprises the chamfer taught by Masters et al. at each side of the first channel at the mouth of the first channel to aid in engaging the raised portion. One of ordinary skill in the art would be motivated to make such a modification because it is advantageous in facilitating the passage of raised portions into the channel from the mouth of the channel (see Col. 3, lines 9-16). 
Regarding claim 10, 
In the same field of endeavor, Masters et al. teaches a catheter assembly (“IV Infusion set” of Fig. 1-4) comprising: a needle (“needle 24” of Fig. 1); a housing (“sheath 28” of Fig. 1-4), wherein the needle (24) comprises a raised portion (“wings 26” of Fig. 1-2) and the housing (28) comprises a channel member (“slot 36” of Fig. 2); and the channel member (36) and the raised portion (28) engage to restrict motion between the needle (24) and the housing (28, see Fig. 1-2 illustrating how the needle is prevented from rotating relative to the housing while “wings 26” pass through “slot 36”). Masters et al. further teaches the channel member (36) comprising a narrowing portion (“mouth 40” of Fig. 2) that gradually tightens an engagement between the channel (36) and the raised portion (26, see Fig. 2 and see Col. 3, lines 9-16 indicating how, “The width of the slot 36 generally narrows from the front to the back, and at its rearward end the width of the slot is preferably less than twice the thickness of the wings”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter assembly of Steube such that the first channel includes the narrowing portion that gradually tightens an engagement between the channel member and the raised portion as taught by Masters et al. One of ordinary skill in the art would be motivated to make such a modification because it is advantageous in facilitating the passage of raised portions into the channel from the mouth of the channel (see Col. 3, lines 9-16).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Steube (US 2012/0277679) in view of Bonaldo (US 5,108,376).
Regarding claim 13, Steube discloses the catheter assembly of claim 12 and further teaches wherein the width of the first channel (72) is substantially equal to the width of the second channel (70, see Fig. 1-1A illustrating how the first channel and the second channel are both sized to engage with “engagement arm 66” and, therefore, have substantially equal widths as one another in order to 
In the same field of endeavor, Bonaldo teaches a catheter assembly (“retractable intravenous needle assembly 10” of Fig. 1) comprising: a needle (“cannula 12” of Fig. 1); a needle hub (“hub 14” of Fig. 1); and a housing (“housing 16” of Fig. 1), wherein the needle hub (14) comprises a raised portion (“locking lug 42” of Fig. 5) and the housing (16) comprises a channel member (“recess 36” of Fig. 8-9); and the channel member (36) and the raised portion (42) engage to restrict motion between the needle hub (14) and the housing (16, see Col. 4, lines 2-10). Bonaldo further teaches wherein the depth of the channel member (36) may be modified (see Col. 3, lines 28-32 indicating how the channel member depth may be modified so long as the channel remains sufficiently deep enough to engage with the raised portion). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the depth of the second channel of the catheter assembly of Steube as is taught by Bonaldo such that the depth of second channel is substantially equal to the depth of the first channel. One of ordinary skill in the art would be motivated to make such a modification because Bonaldo teaches that the depth of channel members may be modified so long as they remain sufficiently deep to engage with the raised portion (see Col. 3, lines 28-32). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783